Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Final Office Action based on application 16/852547 application response filed 01/18/2022.     
Claims 1-5 & 7-10 have been examined and fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, & 9, and all claims dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to Claims 1 & 9, applicant has added to the claims that the reservatrol is detected using liquid chromatography tandem mass spectrometry, but applicant still does not specify how alcoholic strength, total acidity, total sugar, glycerol, dimethyl butanol, total phenols, anthocyanins or esters are detected or measured. All 
Further with respect to Claims 1 & 9, applicant has instantly amended the claims to include the phrases, “applied by a processor,” and “using graphing software”. From what is claimed here, it is still not clear if the claims processor/computer is specially programmed to make it more than a general purpose computer or not. As instantly claimed—the claimed processor still reads on a general purposed computer since “processor programmed to,” language is not used, and therefore any computer can read on this capability as instantly claimed.
Further with respect to Claims 1 & 9, in [S4], applicant claims, “the detected results”. Since results weren’t mentioned prior to this in the claims, this phrase fails to have proper antecedent basis. A better way to claim this would be “the detected quantitative indexes”.
Further with respect to Claims 1 & 9, it is unclear what applicant is “normalizing” with respect to, and further, what the “grades” are. Also- what “values assigned are associated with tastes indexes”. Are the value assigned the grades? If so this is not clear from the claim language. As instantly claimed—one would not know how what particular values or levels of compound are classified where. Is there and associated algorithm that is not being claimed?


With respect to Claim 8, high and low grades are relative terms and are not defined by the claim, so therefore unclear/ confusing in the claims and require correction. Different people would classify different tastes to be high or low as instantly claimed, making the metes and bounds of the claim unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



1. Claims 1-5, & 7-10 are rejected under 35 U.S.C. 103(a) as being obvious over CLARK in US 20140302201  in view of LUO in US 20150050410 and in further view of SUN in “ Screening Non-colored Phenolics in Red Wines using Liquid.”

Chromatography/Ultraviolet and Mass Spectrometry/Mass Spectrometry Libraries.

With respect to Claim 1, & 8-10, CLARK et al. teach of a method of determining and improving the taste of wine (abstract). CLARK et al. further teach of the wines being red or white wines (paragraph 0052), and of checking the acidity, sugar, and alcohol levels/percentages (paragraphs 0014-0015), and that they are indicators of taste,(paragraphs 0014-0015), specifically checking/using as classifiers astringency, acidity (paragraph 0027-0029, 0066,) and also that esters help impart/indicate wine has or with a nice aroma(paragraph 0051 & 0063, 0054), and also that phenols affect the taste of the wine(paragraph 0022). CLARK et al. also teach of adding ethyl acetate and butanols (paragraph 0403 & 0454-0457). CLARK et al. do not specifically teach of monitoring resveratrol levels or specifically classifying the taste.
LUO et al. is used to remedy this. LUO et al. teach of methods of detecting and modifying and quantifying the taste of beverages (abstract) and that these beverages can be wine(paragraph 022 & 0367) and that anthocyanin and reservatrol can affect the taste(paragraph 0005, 0272, 0275 ), and of measuring using LC/MS (paragraph 0477-0478). LUO et al. further teach of forming indexes and of calculating scores (paragraph 0490, 0491, & Table I) to quantifying/classification of the taste including sweetness, aciditiy, astringency, bitterness of food compositions (abstract, paragraph 0525 & paragraph 0521-0530  table 7, Figures 1-2). LUO et al. do not specifically teach of good and bad or high or low taste, but since these are relative terms and unclear as shown above, LUO’s teaching of this is considered to read on the instant claims. LUO et al. further teach of forming charts/tables that describe the taste (Page 020, 0534 -0535). LUO et al. further teach of normalizing the results and data (paragraph 0487 & 0493 & 
	SUN et al. is used to remedy this. SUN et al more specifically teach of LC/MS/MS analytical conditions, the phenolic extracts from six representative wine samples were analyzed and 31 phenolic compounds were detected, 26 of which were identified by searching the LC/UV and MS/MS libraries. Finally, the presence of phenolic compounds was confirmed in different wine samples using the LC/UV and LC/MS/MS libraries(abstract), and further teach of using HPLC-MS/MS(Page 680, last paragraph), and further teach of measuring many different compounds in wines(table 2, table 1 & mass spectra). It would have been obvious to one of ordinary skill in the art to use tandem mass spec as the detection method due to the advantages tandem mass spec has for helping identify all the different phenolic species in wines (Page 680, paragraph 3).
	Further, as instantly claimed—the claimed processor still reads on a general purposed computer since “processor programmed to,” language is not used, and therefore any computer can read on this capability as instantly claimed.
	With respect to Claim 2, CLARK et al. teach of the wine being a white wine (Claim 19).

	With respect to Claim 4, CLARK et al. teach of checking the acidity, sugar, and alcohol levels/percentages (paragraphs 0014-0015) and CLARK teach of analysis by gas chromatography(paragraph 0016).
	With respect to Claim 5, LUO et al. teach of adding ethyl acetate and butanols (paragraph 0403 & 0454-0457) and CLARK teach of analysis by gas chromatography(paragraph 0016).
	With respect to Claim 7, CLARK et al. teach of checking the acidity, sugar, and alcohol levels/percentages (paragraphs 0014-0015), and that they are indicators of taste(paragraphs 0014-0015). LUO et al. teach of forming indexes and of calculating scores (paragraph 0490, 0491, & Table I).

Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive. 
Applicant has overcome the prior 101 rejection due to the instant amendments.
The 112 rejections are maintained and further described as shown above due to the instant amendments which did not fix all of the issues.
If applicant can amend to fix all of the 112 issues, they will have an easier time overcoming the instant prior art.
With respect to CLARK And LUO applicant claims that these pieces of prior art teach of a method that can be applied to wine, but not actually of quantifying the taste of 
Applicant also argues that the prior art does not teach of all the quantitative indexes. The examiner disagrees, as all of the pieces of prior art used together as shown above teach of detection of these compounds.
It seems like what applicant is arguing is that no single reference teach of detecting every exact quantitative index they claim, and then classifying samples into a chart based on their measurement into varying taste indexes. With respect to this though—the examiner would like to point out that there are many unclear/indefinite parts of the instant claims, and therefore what the pieces of prior art teach read on the instant claims.
All claims remain rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797